Citation Nr: 9930652	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  98-03 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total disability rating based on individual unemployability 
due to service connected disabilities (TDIU), prior to 
November 29, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1970 to March 
1972.

This appeal arises from a February 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  That decision also granted service 
connection for tinnitus, assigning a 10 percent rating, 
effective November 29, 1996; confirmed and continued a 50 
percent rating for service-connected post-traumatic stress 
disorder (PTSD); and granted entitlement to Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, effective November 29, 1996.  The veteran 
appealed only the issue of the assignment of the November 19, 
1996, effective date of the grant of TDIU.

During the veteran's May 1999 Central Office hearing before 
the undersigned Member of the Board, the veteran, through his 
representative, raised the issues of clear and unmistakable 
error (CUE) in a May 1973 RO decision which denied service 
connection for a nervous condition, and in a November 1990 RO 
decision which denied service connection for tinnitus.  The 
veteran's representative indicated his belief that the CUE 
issue was inextricably intertwined with the issue on appeal, 
i.e., entitlement to an earlier effective date for the grant 
of TDIU.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
The basis for that belief, however, is essentially that the 
veteran has been misdiagnosed since at least November 1972, 
and that the symptomatology of his currently diagnosed PTSD 
is the same as that when he was diagnosed with 
psychoneurosis, depressive reaction, during the November 1972 
VA examination, and that, if the veteran had been properly 
diagnosed, he would have met the criteria of 38 C.F.R. 
§ 4.16(a) (1999) at that time.  Upon further review of the 
relevant evidence in the claims file, the Board finds that, 
as there was no medical evidence of record in May 1973 that 
the veteran was unemployable due to his then service-
connected disabilities and the eventually service-connected 
tinnitus and psychoneurotic disorder, even a favorable 
decision on a CUE claim as to the May 1973 RO decision would 
not have a significant impact on the issue of an earlier 
effective date for the grant of TDIU.  Accordingly, the 
issues of whether there was CUE in a May 1973 RO decision 
which denied service connection for a nervous condition, and 
in a November 1990 RO decision which denied service 
connection for tinnitus, are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  On November 29, 1996, the RO received the veteran's 
original claim for entitlement to TDIU benefits; entitlement 
to TDIU benefits was granted in February 1997, effective from 
the date of receipt of the claim.

2.  No medical evidence was submitted within one year prior 
to the receipt of the veteran's application for TDIU which 
indicated that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities.


CONCLUSION OF LAW

The requirements for an effective date prior to November 29, 
1996, for a grant of TDIU, have not been met.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 1991); 38 C.F.R. §§ 3.153, 
3.157(a)(b)(3), 3.400(o)(2) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 1998 statement the veteran requested a February 
16, 1994 effective date.  During his May 1998 personal 
hearing at the RO the veteran testified he had worked at 
least part-time until about 1995.  He testified he was told 
by VA physicians in the early 1990's that he was 
unemployable.  During his May 1999 Central Office hearing he 
testified he was denied Social Security Administration 
benefits in 1994 because he had not worked enough quarters to 
be eligible.

The Board notes that earlier effective date claims are not to 
be determined on a "well grounded" basis.  The Court has 
"noted that the use of the term 'well-grounded' should be 
confined to an evidentiary context.  Where the law and not 
the evidence is dispositive, the claim should be denied or 
the appeal to the BVA terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1999).  The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the date of receipt of the claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).

VA must review all the evidence of record (not just evidence 
not previously considered) to determine the proper effective 
date.  See Hazan v. Gober, 10 Vet. App. 511, 518 (1997).

In the present case the veteran was granted TDIU by a 
February 1997 RO decision, which assigned a November 26, 1997 
effective date, which date was the date of receipt of the 
veteran's application for TDIU.  That same decision also 
granted service-connection for tinnitus, and assigned a 10 
percent rating for that disability.  The grant of TDIU was 
based on the schedular criteria of 38 C.F.R. § 4.16(a), in 
that the veteran had two or more service-connected 
disabilities, one of which was ratable at 40 percent or more, 
and additional disabilities which together combined for a 70 
percent rating, along with a finding that the veteran's 
service-connected disabilities precluded employment.  

The Board has also reviewed the claims file to determine 
whether a formal or informal TDIU claim was filed prior to 
November 29, 1996, but has found no such evidence.  The Board 
also notes the veteran has not contended that any such claim 
was filed.  See 38 U.S.C.A. §§ 5101, 7104(a); 38 C.F.R. 
§§ 3.1(p), 3.155(a), 3.157(a), (b)(2)-(3); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998); Hamilton v. Brown, 4 Vet. 
App. 528, 544-45 (1993); Servello v. Derwinski, 3 Vet. 
App. 196, 198-200 (1992).  While, as noted above, the veteran 
has contended the effective date should be February 16, 1994, 
as this was the date he was referred from the Vet Center to a 
VA Medical Center for evaluation with PTSD symptoms, this 
does cannot be construed as a claim for a total compensation 
rating based on individual unemployability.  The November 
1994 VA psychiatric examination included history obtained 
from the veteran to the effect that he could not hold a job, 
but there was no medical opinion at that time that the 
veteran was unemployable due solely to  his service-connected 
disorders, including his psychiatric condition.  It is 
pertinent to note that the other diagnoses recorded in 1994 
included non-service-connected alcohol and drug abuse. 

There also is no medical evidence within one year prior to 
the veteran's application in which it is ascertainable that 
an increase in disability had occurred, or that indicates the 
veteran was unable to secure or follow a substantially 
gainful occupation as a result of his service-connected 
disabilities; thus, the proper effective date for the grant 
of TDIU is the date of receipt of the original formal claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the 
law is clear, as in this case, there is no other option but 
to apply the plain meaning of the statute.  See 38 U.S.C.A. § 
7104(c); Sabonis, 6 Vet. App. at 429.  Accordingly, the 
appeal must be denied.









ORDER

An effective date prior to November 29, 1996, for a grant of 
a total disability rating based on individual unemployability 
due to service connected disabilities, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

